Exhibit 10.1


AMERISOURCEBERGEN CORPORATION
COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS
AmerisourceBergen Corporation (the “Corporation”) has established this
Compensation Policy for Non-Employee Directors (the “Policy”) to provide each
member of the Corporation’s Board of Directors (the “Board”) who is not an
employee of the Corporation (a “Non-Employee Director”) with compensation for
services performed as a Non-Employee Director, the terms of which are
hereinafter set forth.
1.
COMPENSATION



(a)Generally. Each Non-Employee Director will receive an annual cash retainer
(which may be payable in the form of an equity award at the election of the
Non-Employee Director) and an annual equity award for each year of service
beginning each January 1 and ending the following December 31 (each a “Service
Period”).


(i)Annual Cash Retainer. Each Non-Employee Director shall be eligible to receive
an annual cash retainer. The Lead Independent Director of the Board shall be
eligible to earn an annual cash retainer of $125,000. Non-Employee Directors not
serving as the Lead Independent Director of the Board shall receive an annual
cash retainer of $100,000; provided that the Chairs of the Audit Committee and
the Compliance and Risk Committee shall receive an additional annual cash
retainer of $25,000; the Chair of the Compensation and Succession Planning
Committee shall receive an additional annual cash retainer of $20,000; and the
Chairs of the Governance and Nominating Committee and Finance Committee shall
each receive an additional annual cash retainer of $15,000. Payment of the
annual cash retainer will be made in equal quarterly installments in accordance
with a schedule specified by the Corporation. If a Non-Employee Director does
not serve for the entirety of a Service Period, such Non-Employee Director shall
be entitled to receive the pro rata portion of his or her annual cash retainer
for that Service Period.


(1)Election to Receive Equity in Lieu of Annual Cash Retainer. A Non-Employee
Director may elect to receive 50% or more of the annual cash retainer payable to
the Non-Employee Director for a Service Period (or, for a newly-elected
Non-Employee Director, 50% or more of the cash retainer payable to such
Non-Employee Director for the portion of the Service Period after the date such
Non-Employee Director makes such election) in the form of either fully vested
shares of the Corporation’s common stock (“Shares”) or an award of fully vested
restricted stock units (“RSUs”), in each case with respect to Shares having a
Fair Market Value For purposes of this Policy, Fair Market Value shall be as
defined in the AmerisourceBergen Corporation Omnibus Incentive Plan and mean the
price per share at the close of regular trading on the relevant date (or, if the
relevant date is not a day in which the Shares are being traded, then the last
such date before the relevant date). equal to the amount of the annual retainer
that would otherwise have been paid in cash. Shares and RSU awards under this
Section will be issued or granted quarterly at such time that the annual cash
retainer would otherwise be payable. The number of Shares issuable or subject to
an RSU award under this Section shall be determined as the quotient of (x) the
amount of the quarterly retainer otherwise payable in cash divided by (y) the
Fair Market Value per Share measured as of the date of issuance or grant,
rounded to the nearest whole share.


(2)Timing and Form of Election. A Non-Employee Director’s election to receive
his or her annual cash retainer for a Service Period in the form of an equity
award must be received by the Corporation prior to the December 31 preceding
that Service Period, or not later than 30 days after the initial appointment or
election to the Board, as the case may be. The election must be made on a form
provided by the Secretary of the Corporation for such purpose. If a Non-Employee
Director does not file an election form with respect to a Service Period by the
specified date, the Non-Employee Director will be deemed to have elected to
receive the annual retainer in cash. When an election is made with respect to a
Service Period, the Non-Employee Director may not revoke or change that election
with respect to such Service Period.


(ii)Annual Equity Award. Each Non-Employee Director (other than the Lead
Independent Director of the Board) who is elected or has been elected to serve
as a member of the Board for the one-year period beginning on the date of the
annual meeting of stockholders shall be granted, on the date of such meeting, an
equity





--------------------------------------------------------------------------------




award in the form of a restricted stock or RSU award (as determined in the sole
discretion of the Corporation) for Shares having a Fair Market Value, measured
as of the date of such annual meeting, equal to $175,000 (rounded up to the next
whole share). If a Non-Employee Director is elected following the annual meeting
of stockholders, such Non-Employee Director shall be entitled to receive the pro
rata portion of his or her annual equity award. The Lead Independent Director of
the Board who is elected or has been elected to serve as a member of the Board
for the one-year period beginning on the date of the annual meeting of
stockholders shall be granted a restricted stock or RSU award (as determined in
the sole discretion of the Corporation) for Shares having a Fair Market Value,
measured as of the date of such annual meeting, approximately equal to $200,000
(rounded up to the next whole share).


(b)Terms of Equity Awards.


(i)All awards of Shares in lieu of the annual cash retainer, and all restricted
stock and RSU awards made to Non-Employee Directors, shall be made under and
pursuant to the AmerisourceBergen Corporation Omnibus Incentive Plan (the
“Omnibus Plan”) and applicable Award Agreement For purposes of this Policy,
Award Agreement means a written agreement or certificate delivering Shares or
granting an award of restricted stock or RSUs. An Award Agreement shall contain
such terms and conditions as the Governance and Nominating Committee deems
appropriate and that are not inconsistent with the terms of the Omnibus Plan.,
and such awards will only be made to the extent that Shares remain available for
issuance under the Omnibus Plan. In the event of a conflict between any term of
this Policy and the terms of the Omnibus Plan or Award Agreement, the terms of
the Omnibus Plan and Award Agreement shall control.
  
(ii)All Shares or RSU awards received in lieu of the annual cash retainer shall
be fully vested upon grant.


(iii)The vesting period applicable to an award of restricted stock or RSUs made
to a Non-Employee Director as part of the annual equity grant shall be the
three-year period commencing on the date of grant. The vesting of an award may
be accelerated upon certain events as described in the applicable Award
Agreement. Unless otherwise provided for in an Award Agreement, if a
Non-Employee Director’s service on the Board terminates due to Voluntary
Retirement, the Non-Employee Director’s RSUs shall continue to vest and the
shares subject to any RSUs will be delivered according to the schedule set forth
in the applicable Award Agreement or deferral election as if his service on the
Board continued. For purposes of this Policy, “Voluntary Retirement” means any
voluntary termination of service on the Board by a Non-Employee Director (i)
after reaching age sixty-two (62) and completing five years (sixty (60) full
months) of continuous service on the Board or (ii) after reaching age fifty-five
(55), where the Non-Employee Director’s age plus years of continuous service on
the Board equals at least seventy (70).


(c)Prescription Drug Benefit. Non-Employee Directors may participate in the
AmerisourceBergen Pharmacy Benefit Program, which covers 100% of prescription
drugs with no co-pay or co-insurance for the director and his or her spouse and
dependents (children up to age 26) until such time as the director ceases to
serve on the Board. The benefit is fully paid by the Corporation.


(d)Education Reimbursement Benefit. Non-Employee Directors are encouraged to
attend continuing education courses relevant to their service on the Board and
are reimbursed by the Corporation for reasonable expenses incurred in connection
with such continuing education courses.


2.DEFERRAL ELECTIONS


(a)Cash Retainer. A Non-Employee Director may elect to defer 100% of the annual
cash retainer payable in cash with respect to a Service Period in accordance
with the AmerisourceBergen Corporation 2001 Deferred Compensation Plan,
incorporated herein by reference. The Non-Employee Director must file the
deferral election form no later than the December 31 preceding the Service
Period; provided however, that newly-elected Non-Employee Directors may elect to
defer the retainer no later than 30 days after initial appointment or election
to the Board with respect to the retainer that relates to service performed
after the election. When a deferral election is





--------------------------------------------------------------------------------




made with respect to a Service Period, the Non-Employee Director may not revoke
or change that election with respect to such Service Period.


(b)Restricted Stock Units. The Non-Employee Director may elect to defer
settlement of Shares payable with respect to any restricted stock units that
will be granted to the Non-Employee Director with respect to a Service Period,
subject to the terms and conditions set forth in this Policy, the restricted
stock unit deferral election form as adopted by the Corporation from time to
time, Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations thereunder, and the Omnibus Plan and applicable Award
Agreement.
  
(i)The Non-Employee Director may elect to defer settlement of 100% of the
restricted stock units that the Non-Employee Director receives with respect to a
Service Period by filing a completed restricted stock unit deferral election
form with the Secretary of the Corporation. The Non-Employee Director must file
the deferral election form no later than the December 31 preceding the Service
Period that includes the date of grant of the applicable RSU award; provided
however, that newly-elected Non-Employee Directors may elect to defer settlement
of restricted stock units no later than 30 days after initial appointment or
election to the Board with respect to restricted stock units that relate to
service performed after the election. When a deferral election is made with
respect to a Service Period, the Non-Employee Director may not revoke or change
that election with respect to such Service Period. The Non-Employee Director
must irrevocably elect the specified date(s) and increment(s) with respect to
which the Non-Employee Director will receive the Shares associated with the
settlement of the restricted stock units that the Non-Employee Director has
elected to defer (the “Settlement Date”) as provided under the deferral election
form in accordance with such form. In the event that the Non-Employee Director
fails to elect a Settlement Date, settlement of the restricted stock units, to
the extent vested, will occur on the date of the Non-Employee Director’s
“separation from service” (within the meaning of Section 409A of the Code and
Treasury Regulations thereunder (a “Separation from Service”). Any settlement to
be made upon termination of a Non-Employee Director’s service shall only be made
upon a Separation from Service.


(ii)Subject to subsection (iii) below, the Non-Employee Director shall receive
payment of the Shares on the Settlement Date(s) elected by the Non-Employee
Director (or, to the extent applicable, the date of the Non-Employee Director’s
Separation from Service in the event that the Non-Employee Director fails to
elect a Settlement Date) pursuant to the deferral election form described above,
and only to the extent that such Shares vested.


(iii)Notwithstanding anything to the contrary herein, no deferred Shares subject
to an RSU award shall be paid to the Non-Employee Director during the 6-month
period following the Non-Employee Director’s Separation from Service if the
Non-Employee Director is a “specified employee” at the time of such Separation
from Service (as determined by the Corporation in accordance with Section 409A
of the Code). If the payment of such deferred Shares is delayed as a result of
the previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Non-Employee Director’s death), the Corporation
shall deliver to the Non-Employee Director the RSU Shares that would have
otherwise been delivered to the Non-Employee Director during such period.


3.EXPENSE REIMBURSEMENT


The Non-Employee Director will be reimbursed for reasonable out-of-pocket travel
expenses incurred in connection with attendance at Board and committee meetings,
director education programs and other Board related activities in accordance
with the Corporation’s plans or policies as in effect from time to time. With
respect to air travel, reimbursement will be for first-class commercial airline
tickets or, in the case of travel via private plane, reimbursement will be in
the amount equivalent to first-class commercial travel. To the extent that any
reimbursements are deemed to constitute compensation to the Non-Employee
Director, such amounts shall be reimbursed no later than December 31 of the year
following the year in which the expense was incurred. The amount of any expense
reimbursements that constitute compensation in one year shall not affect the
amount of expense reimbursements constituting compensation that are eligible for
reimbursement in any subsequent year, and





--------------------------------------------------------------------------------




the Non-Employee Director’s right to such reimbursement of any such expenses
shall not be subject to liquidation or exchange for any other benefit.
4.
OWNERSHIP REQUIREMENTS



In accordance with the AmerisourceBergen Corporation Non-Employee Directors’
Stock Ownership Guidelines, from and after the fifth year following election to
the Board, each Non-Employee Director must achieve and maintain ownership of
AmerisourceBergen common stock equal in value to at least five times their
applicable annual cash retainer. In the event that ownership requirements
increase due to an amendment of the stock ownership guidelines for Non-Employee
Directors, the Non-Employee Directors will have five years from the date of
change to attain compliance with the amount of the increase. The Board may
consider unusual market conditions when assessing compliance with this Section
4.
5.
TAXES



In connection with the payment of compensation, grant or exercise of any equity
award or the lapse of restrictions on any equity award contemplated by this
Policy, the Corporation shall have the right to require the Non-Employee
Director to take any action deemed necessary to protect its interests with
respect to tax liabilities. The Corporation shall not be obligated to make any
payment or delivery or transfer of Shares until the Non-Employee Director has
complied, to the Corporation’s satisfaction, with any withholding requirement,
or until the Corporation has been indemnified to its satisfaction for any
applicable tax, charge or assessment. The Corporation may deduct from other
compensation payable by the Corporation the amount of any withholding taxes due
with respect to any equity award.
6.
AMENDMENT AND TERMINATION



This Policy may be amended or terminated by the Board at any time. A termination
or amendment of this Policy that occurs after an equity award is granted shall
not materially impair the rights of a Non-Employee Director with respect to that
award unless the Non-Employee Director consents. The termination of this Policy
shall not impair the power and authority of the Governance and Nominating
Committee with respect to an outstanding equity award.
7.
EFFECTIVE DATE



This Policy is approved by the Board of Director on November 11, 2011, effective
as of January 1, 2012.
Amended by the Board on May 16, 2013
Amended by the Board on March 3, 2016
Amended by the Board on March 5, 2020





